NTRAT DE CREATION DE SOC ITE

ial

LA GENERALE DES CARRIERES ET DES MINES

ET

L'ENTREPRISE MINIERE DE KOLWEZI

POUR LE TRAIFEMENT DES REJETS
DE MUTOSHI

JANVIER 2001

N° 487/102.64/SG/GO/269 i
CONTRAT DE CREATION DE SOCIETE
Entre

LA GENERALE DES CARRIERES ET DES MINES, en abrégé " GECAMINES ", en
sigle "GCM", entreprise publique de droit congolais, enregistrée au nouveau registre de
commerce de Lubumbashi sous le n° 453 et ayant son siége social a Lubumbashi, B.P. 450,
République Démocratique du Congo, représentée aux fins des présentes par Monsieur
KITANGU MAZEMBA, Administrateur-Directeur Général, et Monsieur Jean-Louis
NKULU KITSHUNKU, Administrateur-Directeur Général Adjoint, ci-apres dénommée
"“ GECAMINES " d’une part ;

ET

L'ENTREPRISE MINIERE DE KOLWEZI en abrégé "EMIKO". ayant son siége social
avenue Munguzi n° 5, B. P. 923 Lubumbashi en République Démocratique du Congo,
représentée aux fins des présentes par Monsieur José DE MOURA, Administrateur-Geérant,
ci-aprés dénommée « EMIKO » d’autre part ;

ci-aprés dénommeées collectivement " les Parties " ou individuellement " Partie "
ATTENDU QUE:

A. GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits afférents au Bien
qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres substances
minérales concessibles, situés dans la Province du Katanga en République Démocratique
du Congo ;

B. GECAMINES souhaite s’associer 4 des partenaires pour procéder en commun 4 la
prospection, au développement, a la production et 4 l’exploitation du Bien ;

C. EMIKO souhaite étre partenaire de GECAMINES pour réaliser en commun le Projet ;

D. EMIKO déclare disposer des fonds nécessaires pour conduire les opérations d'exploitation
des rejets et de traitement métallurgique, en association avec GECAMINES ;

E. EMIKO est préte a investir dans I’exploitation des rejets de Mutoshi, du transport des
rejets et du traitement de ceux-ci,

F. GECAMINES et EMIKO ont signé le 25 janvier 2001 un protocole d'Accord Préliminaire
de création d'une Société Privée 4 Responsabilité Limitée sprl, et que par sa lettre n
0060/Cab.Mines/01/2001 du 26-01-200, le Vice-Ministre des Mines a autorisé la création
de ladite société.

fi. ECT CONVENU ET ARRETE CE CUi SUIT:

ARTICLE 1. : DEFINITIONS.

1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-aprés :

(1) « Avances » signifient tout fonds quelconque avancé a la société dénommée "Société
de Traitement des Rejets de Mutoshi", en abrégé "SRM s.p.r.I." ou aux tierces
personnes pour compte de SRM s.p.r.l. par EMIKO ou ses Affiliés en vertu du
présent Contrat, en ce compris et sans limitation, les fonds destinés aux Dépenses de
Prospection, Dépenses d’Investissement et d’Exploitation, et aux paiements des
Redevances de Gestion et des Frais de Commercialisation, 4 l’exclusion de tous
emprunts directement négociés par SRM s.p.r.l. avec des tiers.

(2

« Associés » signifient EMIKO ct GECAMINES, ainsi que leurs successeurs et
cessionnaires respectivement autorisés.

(3) « Bien » signifie les rejets de Mutoshi contenant du cuivre et d'autres métaux
valoribales a exploiter conformément au plan qui sera en annexe A. Ces rejets
contiennent du cuivre et toutes autres substances minérales valorisables de la
concession susvisée située dans la Province du Katanga, République Démocratique du
Congo, ainsi que n’importe quelles améliorations qui pourraient exister sur le Bien.
Toutefois, si des tiers prouvent qu’ils détiennent des droits sur ces améliorations,
GECAMINES s’engage a faire immédiatement et a ses frais le nécessaire pour purger
complétement le Bien de ces droits de tiers sur les améliorations, de telle sorte que
ces droits de tiers n’entrainent aucune géne ou dépense complémentaire pour SRM
s.p.r.l.

(4) « Budget » signifie une estimation et un calendrier détaillé de tous les frais a exposer
par SRM s.p.r.| relativement a un programme, ainsi que les recettes y afférent.

(5) « Charges » signifient toutes hypothéques, gages, priviléges, stretés, réclamations,
frais de représentation et de courtage, requétes et autres charges de toute nature
encourue de quelque maniére que ce soit.

(6) « Contrat » signifie le présent Contrat de création de SRM s.p.r. a conclure entre la
GECAMINES et EMIKO y compris ses annexes.

(7) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentietles »
se rapportent a des transactions conclues avec des tiers autres que des Sociétés
Affiliges, et « Conditions non Concurrentielles » et « Agissant dans des Conditions

non Concurrentielles » se rapportent a des transactions conclues avec des Sociétés
Affiliées.

s.p.t.l.

(9) «Convention Miniére» signifie la Convention Miniére conclue entre le
Gouvernement de la République Démocratique du Congo d'une part, et
GECAMINES d’ autre part.

(10) « Date d’Entrée en Vigueur »signifie la date a laquelle la derniére des conditions
définies au présent Contrat sera remplie.

(11) «Date d’Option » signifie la date 4 laquelle EMIKO notifie 4 GECAMINES sa
décision de mettre le Bien en Production Commerciale conformément a I’Etude de
Faisabilité.

(12) «Dépenses en Capital» signifient toutes les dépenses en capital au sens des
Principes Comptables Généralement Admis exposées par et/ou pour compte de
SRM s.p.r.l, y compris les dépenses relatives 4 |’Etude de Faisabilite.

(13) « Données » signifie toutes informations et tous registres et rapports ayant trait au
Bien en possession ou sous contréle et direction de GECAMINES.

(14) « Date de Début d’Exploitation » signifie la date a laquelle les conditions suivantes
seront réunies : (1) les essais de mise en service des installations du Projet tels que
spécifiés dans les Etudes de Faisabilité auront été effectués avec succes et (2) le
premier lot de produits commerciaux sortant de ces installations aura été exporté
pour une vente commerciale. Sont exclus : les sondages des dépéts 4 rejets, les
prélévements des échantillons pour les essais, Vinstallation d’une usine pilote,
lexportation des produits y obtenus, les opérations réalisées pendant la période de
développement initial d’une usine et exportation des échantillons pour analyse ou
essais.

(15) « Développement » signifie toute préparation en vue de la reprise des rejets et de la
récupération des métaux et substances valorisables contenues y compris la
rehabilitation de deux lignes de la laverie de Mutoshi et I'installation d'un four
électrique, ou toutes autres améliorations destinées aux opérations, ainsi que la
préparation des plans de financement.

(16) « Dépenses » signifient toutes les dépenses généralement quelconques faites par
SRM sprl en rapport avec le Bien et les Opérations, y compris et sans limitation,
toutes les Dépenses des Prospections, les Dépenses en Capital et les Frais
d’ Exploitation.

(17) « Dépenses de Prospection » signifie toutes dépenses, obligations et responsabilites
de toute espéce et de toute nature exposées ou supportées en rapport avec la
Prospection du Bien, a partir de la Date d’Entrée en Vigueur y compris et sans que
cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d’examen
géologique, géophysique ou géochimique, de forage, d’extraction et d'autres
travaux souterrains, d’essais et de tests métallurgiques, d’études environnementales
pour la préparation et la réalisation de !’Etude de Faisabilité et toutes les Etudes de
Faisabilité complémentaires ou de mise a jour de la capacité de production du Bien

\
|

aN

(18) « Etude de Faisabilité » signifie les études eftectuees par SRM spri et financées par
EMIKO, qui feront l’objet d’un rapport détaillé. Le but de cette étude de faisabilité
sera de démontrer la rentabilité de la mise en production commerciale du Bien de la
maniére normalement requise par les institutions internationales pour décider de
l'apport en capital de EMIKO et de la mise en place par EMIKO du complément au
capital nécessaire pour le développement du Projet. Ce rapport contiendra au moins
les informations suivantes :

(i)
(ii)

(iti)
(iv)
(vy)

(vi)

(vii)

(viii)

(ix)
(x)

(xi)

(xii)

(xiii)

(xiv)

une description de la partie du Bien qui sera mise en Production

Vestimation des réserves de minerais pouvant étre récupérées et |’estimation de
la composition et du contenu de celles-ci ;

la procédure proposée pour le développement, les opérations et le transport ;

les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation ; .

la qualité des produits finaux a élaborer qui seront des cathodes de cuivre de
Grade A (L.M.E.) et des cathodes de cobalt dégazées sous vide, ou tous
produits intermédiaires ou autres pour lesquels un marché pourra étre trouvé ;
la nature et l’importance des Installations dont l’acquisition est proposée,
lesquelles peuvent inclure des installations de concentration si la taille,
Létendue et la localisation des gisements le justifie: auquel cas, létude
comprendra également une conception préliminaire de ces installations de
concentration ;

les frais totaux, y compris un budget des dépenses en capital devant étre
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces dépenses ;

toutes les études d’impact sur l’environnement nécessaire et leurs coiits ;
Pépoque a laquelle il est proposé que le Bien soit mis en Production
Commerciale ;

toutes autres données et informations pouvant atre raisonnablement nécessaires
pour établir l’existence de gisements de taille et de qualité suffisantes pour
justifier le développement dune mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y
compris ce qui concerne le financement des frais et le rapatriement du capital
et des bénéfices.

Les besoins en fonds de roulement pour les premiers mois d’exploitation du
Bien jusqu’a l’encaissement des premiéres recettes de commercialisation.

Des chapitres concernant la géologie et les examens géologiques, les
géotechnique, Vhydrogéologie, [évaluation des capacités en eau potable et en
eau industrielle, les schemas de traitement meétallurgique et les descriptions des
installations, l’approvisionnement et la distribution d’électricité, la localisation
de Vinfrastructure du projet, la main d’ceuvre et le personnel, |’impact sur
environnement social (développement d’écoles, routes, hdpitaux, centres de
loisirs et culturels, activités agricoles, etc.), les voies d’importation et
exportation et les procédures de commercialisation ;

Les flux de liquidités projetes, évolution du cash-flow, trésorerie, taux
d@endettement, période de remboursement du financement et une prévision
économique de la durée de la vig dit Brojé
La recherche des sources de firt téement sil

rigumarché international.
Gi

wen} oO Rl L ”

i
gated |

by J a . . d 3 args
« Bxewvice Social » signifie l'année calendrie Premier eXercice social ira de la

x oiretde Constitution ie SRM s.p.r.i. au 31 décembre de layéme année

« Exploitation Miniére » signifie les travaux miniers d’extraction, production,

métallurgique, de raffinage et autres de traitements des produits et d’aménagement
des sites d’exploitation.

« SRM s.p.r.l» signifie la Société Privée 4 Responsabilité Limitée qui sera créée par
GECAMINES et EMIKO.
« Force Majeure » a la signification décrite a l’article 16 du présent Contrat.
«Frais d’Exploitation » signific tout frais et dépenses au sens des principes
comptables généralement admis exposés par ou pour compte de SRM s.p.r.1. aprés
la Date d’Option, a l’exclusion de :

) toutes les Dépenses de Prospection exposées par ou au nom de SRM s.p.tl.

aprés la Date d’Option ;

(ii) toutes les Dépenses en Capital ;
(iii) tous les amortissements et réductions de valeur de SRM s.p.r.l. au sens des

Principes Comptables Généralement Admis, exposés ou pris en compte aprés

la Date d’Option ;

(ivy) tous les impéts sur les revenus de SRM s.p.r.l. supportés aprés la Date
d’Option ;

(v) les frais de commercialisation ;

(vi) _ les intéréts payés a EMIKO et/fou Aa ses Sociétés Affiliés sur les avances

(24)

consenties en vertu du présent Contrat.

« Gérants » signifie les personnes qui, 4 un moment donné, sont dfiment nommées
Gérants de SRM s.p.r.l. conformément aux Statuts.

«Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

« Installations » signifie tous les rejets de Mutoshi et le four installé, les voies de
roulage et tout batiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres bicns, meubles ou immeubles, pouvant exister 4 un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure ott ils sont
utilisés ou affectés au bénéfice exclusif du Projet.

« Jour Ouvrable » signifie une journée autre que Samedi, Dimanche ou un jour férié
en République Démocratique du Congo.

« Obligations » signifient toutes dettes, demandes, Parts, procédures, griefs,
requétes, devoir et obligations de toute nature, quelle qu’en soit la cause.

« Opéraiions » signifient la Prospection, le Développement et Exploitation du
Bien et la Commercialisation du produit.

(30) « Produits » signifient les produits finis provenant de Exploitation

(33)

(34)

(35)

(36)

G37)

(38)

(39)

(40)

(41)

(42)

uction commercia'e» vignifie l’exploitation com
“excfusion des traiternents minier et métallurgique effe:
<

«Prospection » signifie toutes les activités visant a déterminer |’existence,
lemplacement, la quantité, la qualité ou la valeur économique des rejets.

« Principes Comptables Généralement admis » signifient les principes comptables
généralement admis dans |’industrie miniére internationale.

« Parties » signifient les parties au présent Contrat. SRM s.p.r.l. ratifiera le présent
Contrat.

« Personne » signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité
juridique ou gouvernement, ou tout organisme ou subdivision politique du
gouvernement.

« Programme » signifie une description raisonnablement détaillé des Opérations a
réaliser et des objectifs 4 atteindre, pendant une période donnée, préparée par le
Directeur Général et approuvée par le Conseil de Gérance de SRM s.p.r.1.

«Projet» signifie l’ensemble des activités d’exploitation, de gestion et de
conception visant 4 la mise en valeur du Bien, la Prospection, le Développement et
VExploitation des gisements miniers du Bien ainsi que la commercialisation des
Produits en résultant.

« Parts » signifient les 1000 Parts intégralement libérées, représentant le capital de
SRM s.p.r.L.

« Régime Fiscal et Douanier et Autres Garanties » signifie le Régime Fiscal et
Douanier et Autres Avantages Spécifiques applicables au Projet SRM s.p.r.l.

« Sociétés Affiliées» signifient toute Société ou entité qui directement ou
indirectement, contréle un Associé ou est contrélée par un Associé ou toute Société
ou entité qui directement ou indirectement, contréle ou est contrélée par une
Société ou entité qui elle-méme contréle ou est contrdlée par un Associé.

Contréle signifie la détention directe ou indirecte par une Société ou entité de plus
de 50 % des droits de vote 4 1’ Assemblée Générale de cette Société ou entité.

« Statuts » signifient les Statuts de SRM s.p.r.1.

«Taux de Références » signifient le taux d’intérét LIBOR a un an.

. Genre et Nombre

Danis le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa

1.4. Interprétation Générale

’ Dans le présent Contrat, sauf s’il est expressément disposé autrement :
(a) Le présent Contrat

Les mots « ci-avant », « ci-dessus », « par le présent » et les autres mots de méme
portée se référent au présent Contrat compris comme un tout et pas seulement a des
articles, 4 une section ou a une autre subdivision quelconque.

(b) Titres.

Les titres n’ont qu’une fonction de facilité ; ils ne font pas partie du présent Contrat et
ne peuvent servir a |’interprétation, a la définition ou a la limitation de la portée, de
l’étendue ou de |’intention de ce Contrat ou d’une quelconque de ses dispositions.

({c) Loi.

Toute référence 4 une loi comprend les mesures d’exécution de celle-ci, tous
amendements apportés a cette loi ou a ses mesures d’exécution, ainsi que toutes lois
ou mesures d’exécution qui pourraient étre décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d’exécution.

(d) Principes Comptables Généralement Admis.

Toute définition a caractére financier devant 6tre donnée en vertu du présent Contrat le
sera conformément aux Principes Comptables Généralement Admis.

ARTICLE 2. : OBJET.

Le présent Contrat a pour objet de définir les droits et obligations des Parties sur la mise en
ceuvre du Projet et de déterminer les droits et obligations respectifs de GECAMINES et de
EMIKO constituant dans un premier temps une Société Privée 4 Responsabilité Limitée qui
s'appellera Société de Traitement des Rejets de Mutoshi en abrégé SRM s.p.r.l. et dans un
deuxiéme temps une Société par Action 4 Responsabilité Limitée s.a.r.1. quand toutes les
conditions seront réunies.

En conséquence, simultanément a la signature et a I'échange des originaux du présent Contrat,
EMIKO et GECAMINES procéderont immédiatement 4 la constitution de SRM s.p.r.l,
conformément aux lois de la République Democratique du Congo, et aux clauses du présent

\

Contrat
\

i

t

6.2.

6:3.

6.4.

geen
décident de commun accord de mettre fin au présent Contrat auquel cas les
de Particle 6.4.;° oy ‘qu: om. 4

Résiliation anticipée par EMIKO

EMIKO peut mettre fin au présent Contrat moyennant Venvoi d’un préavis écrit de 30
jours 8 GECAMINES et 4 SRM s.p.r.l, Dans ce cas et pour donner plein effet 4 cette
résiliation, EMIKO cédera sans contrepartie ses Parts 4a GECAMINES et provoquera la
démission des personnes qui, sur sa présentation, auront été nommées au Conseil de
Gérance. En outre, toutes les Avances quelconques consenties a cette date et dues a
EMIKO et/ou a ses Sociétés Affili¢es par SRM s.p.r.l seront considérées comme acquises
a SRM s.p.rl. La dette de SRM s.p.r.l a l’égard de EMIKO et/ou ses Sociétés Affiliées
sera annulée et |’Etude de Faisabilité (en |’état-oti elle se trouvera a ce moment)
demeurera la propriété de SRM s.pr.l. A dater de l’envoi du susdit préavis, EMIKO sera
libérée de toute obligation de faire des Avances pour financer toutes dépenses, de
participer A toute augmentation de capital. EMIKO restera seule responsable de tous ces
engagements avec les tiers. Toute prime déja payée par EMIKO a GECAMINES sera
définitivement acquise a celle-ci.

Résiliation anticipée par GECAMINES

En cas d’inexécution grave et persistante d’une des dispositions du présent contrat ou du
non-respect des délais prévus a l'article 5 du présent Contrat par EMIKO, GECAMINES
mettra EMIKO en demeure de s'exécuter dans un délai de 30 jours. A I'expiration du délai
de mise en demeure non suivi d'effet, GECAMINES sera libérée de toutes ses obligations
et EMIKO restera seule responsable de tous ses engagements avec les tiers. La dette de
SRM s.p.rl. a l’égard de EMIKO et/ou ses Sociétés Affiliées sera annulée.

Liquidation
Si les Associés s’accordent sur la dissolution ou sur la liquidation de SRM s.p.r.l, les

dispositions des statuts de SRM_ s.p.r.l concernant la liquidation s’appliqueront
conformément aux lois de la République Démocratique du Congo.

5, Inexécution par la GECAMINES

En cas d’inexécution non vénielle d’une disposition du présent Contrat par
GECAMINES, EMIKO pourra suspendre |’exécution des obligations lui incombant en
vertu du présent Contrat, en ce compris, pour plus de clarté et sans que cette énumération
soit limitative, obligation de financer |’Etude de Faisabilité, de participer a toute
augmentation de capital, d’effectuer des Avances et de mettre en place le financement,
jusqu’a ce qu’il soit remédié a cette inexécution. Dans ce cas, les détails convenus pour
Vexécution de ces obligations seront ullongés d’une durée égale a celle de |"inexécution.
En outre, si GECAMINES n’a pas remédié a cette inexécution dans les trente jours de la
mise en demeure lui adressée par lettre recommandée par EMIKO, celle-ci pourra
conformément a la procédure de réglement des différends prévus a Varticles 15. vostule
la résiliation du présent Contrai.

cdera ses droits sur le Bien a SRM SPL. L

“ OAM INES: ‘EMIKO souscriront respectivement 45% et 55 % g€s Parts dans le capital
de SRM s. Bird”

En contrepartie des Accords conclus et de la cession des droits sur le Bien 4 SRM s.p.r.l. telle
que stipulé dans le présent Contrat, EMIKO fera I'apport en capital convenu dans les Statuts
de SRM s.p.r.l. En plus, EMIKO avancera ou fera en sorte que soient avancés, a SRM s.p.r.
les fonds complémentaires nécessaires pour mettre le Bien en Production Commerciale, aux
conditions prévues au présent Contrat.

ARTICLE 3. : OBLIGATIONS DES PARTIES

3.1. Obligations de GECAMINES :

(a) dés la signature du présent Contrat, GECAMINES cédera 4 SRM s.p.r.l. et sans
limitation, toutes les données, informations, registres et rapports ayant trait au Bien se
trouvant en sa possession ou sous le contréle et la direction de GECAMINES les
"Données" en vue d'effectuer I'Etude de Faisaibilité ;

(b) dés la création de SRM s.p.r.l, GECAMINES cédera 4 SRM s.p.r.i, en contrepartie de
engagement de EMIKO, tous les droits et titres généralement quelconques relatifs a
Vintégralité du Bien ;

(c) immédiatement aprés la cession des droits et titres visés au point 3.1.(b) ci-dessus,
GECAMINES s’engage 4 obtenir conformément 4 la législation miniére congolaise
l’approbation de ladite cession par le Ministre des Mines.

3.2. Obligations de EMIKO :

(a) des l'Entrée en Vigueur du présent contrat, financer I'Etude de Faisabilité ;

(b) financer I'installation et I'équipement des fours de traitement conformément aux
recommandations de |’ Etude de Faisabilité ;

(c) financer la réhabilitation de deux lignes de la laverie de Mutoshi, dés la signature du
présent contrat ;

(d) financer la reprise des rejets pour compte de SRM s.p.r.l.

3.3. Obligations de SRM s.p.r.1:

(a) effectuer I'Etude de Faisabilité et communiquer les résultats de cette étude aux parties ;

(b) reprendre les rejets et les traiter dans le four installé 4 Mutoshi conformément aux
recommandations de I'Etude de Faisabilité et sous réserve de la recevabilité desdites
recommandations par les deux parties ;

(c) se conformer aux normes techniques de reprise des rejets.

ARTICLE 4, : L7ETUDE DE FAISABILITE,

4.1. Intéréts

Sous réserve de la résiliation anticipée du présent Contrat par EMIKO conformément aux
articles du présent Contrat, 4 compter de la Date d'Entrée en Vigueur, EMIKO ou
Sociétés Affiliées avanceront des fonds afin de faire face aux Dépenses de Prosp
destinees a identifier des reyets qui seront concernés par le présent Co

! \
>

A ped) Bac

4penses nécessaires pour réaliser |"Evude de Faisabilitg/Pour pius ce
4. * a : : : ag
Uarté dt Satis limitation, il est entendu et convenu que la GECAMINKS, en s4 qualité

d’Aggocié, n’aura aucune obligation en ce qui concerne les fonds Aécessaires a SRM
s.p.t.l pour faire face aux dépenses.

4.2. Remise de I'Etude de Faisabilité.

SRM s.p.r.l fera en sorte que I'Btude de Faisabilité soit remise aux deux parties dans un
délai de neuf mois 4 compter de la date de sa création.

ARTICLE 5. : FINANCEMENT.

5.1. Financement.

iv

A compter de la date A laquelle l’Etude de Faisabilité sera remise aux deux parties,
EMIKO disposera d’un délai de 6 mois pour mettre en place, au nom et pour compte de
SRM s.p.r.l, le financement nécessaire pour les investissements devant mener a la
production commerciale retenue sur base de PEtude de Faisabilité. Durant cette période
de 6 mois SRM s.p.r.1 informera les deux parties de sa décision de mettre les rejets en
production commerciale. La réhal ‘litation de deux lignes de la laverie de Mutoshi et
Yinstallation d'un four devront commencet dans les 3 mois suivant l’expiration de ce deélai
de 6 mois.

Les avances effectuées a titre de prét par EMIKO et/ou ses Sociétés Affiliges
représenteront 30 % au moins du financement de la premiére phase du projet.

GECAMINES n’aura aucune responsabilité en ce qui concerne le financement. Elle sera
cependant informeée de ses modalités et pourra donner son avis sur celles-ci. le cas
échéant. Elle pourra en outre étre requise, en tant qu’Associé, de coopérer a
létablissement des garanties nécessaires au financement conformément a V’article 5.2

. Coopération dans le financement.

GECAMINES sera informée de ce que EMIKO ou SRM s.p.r.| auront l’intention de se
procurer en partie le financement nécessaire pour mettre le Bien en production
commerciale auprés d’agences et de banques internationales et EMIKO confirme sa
capacité le faire.

GECAMINES accepte de coopérer pleinement avec EMIKO et SRM s.p.r.l. pour faciliter
lobtention d'un tel financement, notamment en signant tout document et en donnant
toutes assurances pouvant étre raisonnablement requis pour contacter un tel financement.
toutefois sans engagement financier de sa part.

ARTICLE 6, : DUREE DU CONTRAT ET RECOURS.

6.1. Durée

(a) te Bien

Sauf s’il y est mis fin conformément 4 une quelconque disposition du présent article. le
présent Contrat demeurera en vigueur jusqu’a ce que =

soit plus exploit

A pour (9206!

A) RUBE tea

ARTISLE 7. IVULATION' DECLARATIONS }
Edy

<y
Bégfarations et Garanties des Parties

hes d
7.4, Stipulations,
Rtg %
: NO. . , ay .
Chiaque?Partfe stipule, déclare et garantit par la présente a l'autre Partie que :

(a) Constitution.

Il est une Société valablement constituée selon les lois en vigueur au lieu de sa
constitution ; il est organisé et existe valablement selon ces lois et a le pouvoir d’exercer
ses activités dans les juridictions oti il les exerce.

(b) Pouvoir et Compétence.

Il a plein pouvoir et compétence pour exercer ses+activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Conirat de méme que
pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du
présent Contrat.

(c) Autorisations.

Il a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat ; cette signature, cette remise et cette exécution : (1) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel il est
partie ou par lequel il est lié, et ne donne naissance A aucune charge en vertu de ces
mémes actes ; et (ii) ne violent aucune loi applicable.

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par lui et est, conformément a ses
termes, valable, obligatoire et exécutoire a son égard.

7.2. Stipulations, Déclarations et Garanties de GECAMINES
GECAMINES stipule, déclare et garantit par la présente a EMIKO :
(a) Titulaire.

GECAMINES est titulaire exclusif de l’intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES a le droit de conclure le présent Contrat et de céder ses
droits sur le Bien & SRM s.p.r.1 conformément aux termes du présent Contrat quittes ct
libres de toutes charges généralement quelconques. GECAMINES deétient toutes les
autorisations généralement quelconques nécessaires pour procéder aux Opérations sur je
Bien, y compris, sans que cette énumération soit limitative, les droits de surface relatifs au
Bien ainsi que l’accés, aux conditions 4 convenir avec les prestataires des services
concernés, aux infrastructures (eau; électricité, chemin de fer, routes, aéroport, ctc.)
nécessaires aux Opérations. Il n’est rien qui affecte les droits, titres et participations de

1A procéder aux Opérations.

M4 {
\t i
i
(c)

@)

(e)

(3)

‘péiyonne n'P droit A une redevance ou afin autre paiement quelconque, ayant la nature

d
Austing pf ‘Sodine autre que GECAMINES ya de droit ou de titre sur le Bien et aucune

d'un loyer“6u d’une redevance, sur-de quelconques minerais, métaux ou concentrés ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

Validité de Droits et Titres sur le Bien.

Tous les droits et titres relatifs au Bien ont été réguli¢rement enregistrés conformément
aux lois en vigueur en République Démocratique du Congo. La prospection, les
traitements et les autres opérations menées par ou pour le compte de GECAMINES
concernant le Bien ont été exécutés et menés en bon pére de famille et conformément aux
régles de l’art en matiére de prospection géologique et géophysique, et pratiques miniéres,
d’ingénierie et de métallurgie. Tous ces travaux et opérations sont conformes a toutes les
lois, ordonnances ou décisions rendues par toute agence gouvernementale ou quasi
gouvernementale, tout ministére ou organisme départemental, administratif ou
réglementaire.

Ordres de Travaux.

Il n’y a pas actuellement de travaux commandés ou d’actions requises ou dont on peut
raisonnablement s’attendre 4 ce quelles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

Taxes.

Toutes taxes, cotisations, droits, redevances et impéts imposés, levés sur ou mis a charge
du Bien sont intégralement payés et le Bien est libre de toutes charges fiscales au regard
des lois de la République Démocratique du Congo.

Actions

Ii n’y a pas d’actions ou de procédures en cours ou menagantes qui, si elles aboutissaient,
affecteraient ou seraient de nature a affecter le Bien.

Obligations Contractuelles et Quasi-Contractuelles
GECAMINES ne se trouve en infraction d’aucune obligation quelconque, contractuelle, a

Végard de tiers relativement au Bien et la conclusion ou l’exécution du présent Contrat ne
constituera pas une infraction.

(h) Droits et Titres détenus par SRM s.p.r.1

‘Au terme de la cession des droits et titres sur le Bien par GECAMINES a SRM s.p.r.L.,
SRM s.p.r.l aura la jouissance paisible du Bien et détiendra toutes les concessions.
certificats, enregistrements, permis, autorisations et titres requis par l’Etat ou par toute
autorité gouvernementale ou administrative en République Démocratique du Congo pour

ef sift + Conform
eel

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé, vise,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d'une quelconque législation environnementale applicable ; il n’y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait 4 SRM s.p.r.1 d’entreprendre une Part corrective ou
réparatrice, ni aucune responsabilité en raison d’une quelconque législation applicable en
matiére d’environnement. Aucune partie du Bien n’est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Ii n’y a pas de
servitude, de privilége ou de charges de nature environnementale relativement au Bien et
il n’est pas des Parts entreprises, sur le point d’étre entreprises ou en cours, qui puissent
grever le Bien de telles charges environnementales.

GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matiéres
environnementales concernant le Bien qui puissent aboutir a l’avenir 4 des quelconques
obligations ou responsabilités en matiéres d’environnement.

(j) Informations Importantes.

GECAMINES a mis 4 la disposition de SRM s.p.r.l les informations importantes en sa
possession ou sous son contréle relatives au Bien, lesquelles seront 4 valoriser et 4 prendre
en compte dans I'Etude de Faisabilité.

(k) Lois et Jugements.

La signature, la remise et l’exécution du présent Contrat par GECAMINES ne violent pas
et ne constitueront pas une violation d’une quelconque régle légale, ni d’une quelconque
décision judiciaire ou assimilée.

(1) Infrastructure.

GECAMINES apportera une assistance pour permettre 4 SRM s.p.r.l. de disposer de
toutes les infrastructures existantes (eau, électricité, chemin de fer, routes, a¢roport, etc.),
aux conditions les plus favorables possibles, lesquelles devront étre négociées avec les
prestataires de ces services.

~

3. Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l’engagement de les
respecter, constitue pour chacune des parties une condition déterminante de la signature
du présent Contrat. Il ne peut étre renoncé, en tout ou en partie, a une de ces stipulations,
déclaration et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration
ou la garantie est faite et toutes les stipulations, déclarations et garanties survivront a
Pexécution, a la résiliation du présent Contrat, comme stipulé au présent article, pour
autant que SRM s.p.r.I continue d’exister, Chaque Partie s’engage a indemniser et a tenir
indemne l’autre Partie de toute obligation résultant de toute violation d’une stipulation.
déclaration ou garantie quelconque contenue dans le présent Contrat.

i

| pour F-atesoai
\ cua sas

‘ “antioliia,,

1

8:1.

8.2

8.3.

8.4.

8.6.

Sw
,
« Balsa Zonvention.

Chaque Partie votera ou fera en sorte que ses Parts votent de fagon 4 donner plein et
entier effet aux dispositions du présent Contrat, sans limitation 4 ce qui précéde, s’engage
a participer a la création de SRM s.p.r.1 conformément a I’ Acte Constitutif.

. Contradiction

En cas de contradiction entre les dispositions du présent Contrat et l’Acte Constitutif
et/ou les Statuts de SRM s.p.r.l, les dispositions du présent Contrat s’appliqueront dans
toute la mesure permise par la loi. Chaque Partie s’engage a voter ou 4 faire en sorte que
ses Parts votent les modifications des Statuts de SRM s.p.r.] nécessaires pour éliminer la
contradiction en faveur des dispositions du présent Contrat.

Ratification.

Dés la constitution de SRM s.p.r.l, l’Assemblée Générale des Associés ratifiera
expressément le présent Contrat, ainsi que tous les actes qui auront été posés au nom et
pour compte de SRM s.p.r.] en formation en vertu du présent Contrat. Par le présent
Contrat, les parties se portent fort de cette ratification.

Endossement sur les Certificats des Parts.

Tout certificat de Part qui serait émis par SRM s.p.r.1 pour les Parts portera a son recto la
mention suivante :

« Le droit des Associés de SRM s.p.r.1 de vendre, de gérer, d’aliéner ou de réaliser leurs
Parts est limité par les conditions du Contrat de création de SRM s.p.r.l a conclure entre
les Associés de SRM s.p.r.b».

. Associés Successifs liés.

Toute personne qui deviendra Associé de SRM s.p.r.l sera liée par les dispositions du
présent Contrat et devra marquer son accord sur les termes de celui-ci en remettant aux
Parties un document écrit dans lequel elle déclare sa volonté d’étre li¢e par les conditions
du présent Contrat et indique une adresse oti les notifications prévues au présent Contrat
pourront lui étre faites. Chaque Partie stipule et accepte qu’aprés qu’un tiers ait marqué
son accord sur les conditions du présent Contrat, chacune d’elles sera liée a l’égard de
chacun de ces tiers et que, de la méme fagon, chacun de ces tiers sera lié a l’égard de
chacune des Parties.

Parts.

Les dispositions du présent Contrat relatives aux Parts s’appliqueront mutatis mutandis 4
tous les titres ou Parts dans lesquels les Parts pourraient étre converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, a
tous les titres et Parts quelconques que les Associés de SRM s.p.r.1 auront droit a titre de
dividende ou de distribution payable en Parts ou en titres ; ainsi qu’ tous les titres ou

ye sb regus pai ies Associés suite a une ema fon, a une fusion ou a une
A UéHs) dactoge, qu’elle soit ou non imposée par la loi.

‘sot

ARTI . : ORGANISATION

L’ organisation de SRM s.p.r. sera régie selon les Statuts.

L’Administration de SRM s.p.r.1 sera assurée par le Conseil de Gérance composé de 7 (sept)
membres dont 3 (trois) désignés par la GECAMINES et 4 (quatre) désignés par EMIKO. Le
Président du Conseil de Gérance sera choisi parmi les membres présentés par EMIKO et le
Vice-Président sera choisi parmi les membres présentés par GECAMINES. Le poste de
Directeur Général sera assuré par un candidat présenté par EMIKO, et celui du Directeur
Général Adjoint sera assuré par un candidat présenté par GECAMINES.

ARTICLE 10. : LE DIRECTEUR GENERAL ET LE DIRECTEUR GENERAL ADJOINT.

10.1. Nomination et Rémunération du Directeur Général et du Directeur Général Adjoint.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat a cette
fonction présenté par EMIKO et en qualité du Directeur Général Adjoint le candidat
présenté par GECAMINES. Le Conseil de Gérance déterminera la rémunération du
Directeur Général et du Directeur Général Adjoint en tenant compte des rémunérations
normalement payées dans le secteur minier international pour des fonctions
équivalentes.

10.2. Pouvoirs et devoirs du Directeur Général et du Directeur Général Adjoint.

Conformément aux termes et conditions du présent Contrat, et sous le contréle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrélera les
Opérations conformément aux Programmes et Budgets adoptés. II sera assisté dans ses
fonctions par le Directeur Général Adjoint.

10.3. Informations sur les opérations.

Le Directeur Général tiendra informé le Conseil de Gérance de toutes les opérations et
remettra 4 cet effet par écrit au Conseil de Gérance :

(i) des rapports d’avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopteé ;

(ii) des sommaires périodiques des informations collectées ;

(ii) des copies des rapports concernant les Opérations ;

(iv) un rapport final détaillé, dans les 60 jours suivants l’achévement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses réelles et
les dépenses budgétisées, et une comparaison entre les objectifs du programme et les
résultats atteints ;

(vy) tous les autres rapports qui pourraient étre raisonnablement requis par le Conseil de
Gérance.
pour f= siecopie agen
\owuaasi Fe 14 eel

ee

| asonco
t isonhable, le Directeur Général permettra au Conseil de Gépafice et a chaque

SSIES ayoi acess a, Cinspecter et de copier, 4 leurs frais tous plans/Tapports de forage,
tests Ughcardy ss“ yApports, examens essais, analyses, rapports de production, registres
d’Speérati ques, comptables et financiers et autres informations collectées au cours
des Opérati

10.4. Indemnisation

Sans préjudice des dispositions légales applicables, SRM s.p.r.! indemnisera tout Gérant
ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux, de toutes
obligations contractées ou dépenses lui incombant raisonnablement en raison de toute
action ou procédure civile ; pour le compte de SRM s.p.r.l si ce Gérant ou fondé de
pouvoirs a agi honnétement et de bonne foi dans le meilleur intérét de SRM s.p.r.1.

ARTICLE 11. : PROGRAMME ET BUDGET. .

11.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le present Contrat, les opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvé.

11.2. Présentation de Programme et Budget.

Les Programme et Budget proposés seront préparés par le Directeur Général, apres
consultation des Associés, pour toute période que le Gérant jugera raisonnable. Chaque
Programme et Budget adopté sera revu, sans égard a sa durée, au moins une fois |’an, au
cours d’une réunion du Conseil de Gérance. Pendant la durée de tout Programme et
Budget, et au moins 3 mois avant son expiration, le Directeur Général préparera un
projet de Programme et Budget pour la période suivante, et le soumettra au Conseil de
Gérance.

11.3. Examen et approbation ou modification des projets de Programme et Budget.

Dans les 15 jours endéans lesquels un projet de Programme et Budget lui est soumis, le
Conseil de Gérance approuvera ou modifiera ce projet de Programme et Budget.

11.4. Notification aux Associés des Programme et Budget Approuvé.

Dans les 15 jours de l’approbation par le Conseil de Gérance des Programme et Budget,

avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit a chaque
Associé, avec une copie des Programme et Budget approuvés.

11.5. Dépassements de Budget ; modifications de Programme.

Le Directeur Général sollicitera !’approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport 4 un Programme ou a un Budget adopte.

wo

pour Fo atecopie Geruifite cise
tyeyr asi Stet roe

123: DISTRIBUTION DES BENEFICES ET conn ©
f

~Kprés constitution des réserves pour le bon fonctionnement de la Société Privée a
Responsabilité Limitée et plus tard la Société par Action 4 Responsabilité Limitée, les
bénéfices seront affectés 4 raison de 70 % au remboursement de la dette GECAMINES
4l'Entreprise DE MOURA et des emprunts complémentaires au capital et des intéréts
et de 30 % a la rétribution des partenaires proportionnellement a leur participation dans
la Société, soit 45 % pour GECAMINES et 55 % pour EMIKO. A la fin de la période
de remboursement, la totalité du bénéfice 4 distribuer sera attribuée aux partenaires
proportionnellement a leur participation a la Société.

12.2. Avances sur Distribution des bénéfices.

12.

35

wr

Sous réserve de ce qui est prévu ci-avant, a compter de la Date de Remboursement,
chaque Associé recevra trimestriellement, a titre d’avance sur les distributions annuelles
de bénéfices, un montant égal a sa part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dette, pour fonds de roulement et fonds
d’amortissement) afférents au dernier trimestre concerné de SRM s.p.r.|. Ces avances,
comme les distributions, seront payées en dollars sur le compte en République
Démocratique du Congo ou 4 |’étranger indiqué par chaque Associé. Les Avances
trimestrielles seront compensées annuellement avec les dividendes 4 recevoir par
chaque Associé de SRM s.p.r.l. a la fin de l’Exercice Social. Si les avances
trimestrielles payées aux Associés excédent le montant des dividendes annuels auxquels
ils ont droit, le montant payé en trop 4 chaque Associé de SRM s.p.r.l. sera considéré
comme un prét 4 chacun des Associés de SRM s.p.r.l., lequel prét devra immeédiatement
étre remboursé @ la date oti ce paiement en trop est constaté.

Distribution en Nature.

L’ Assemblée Générale des Associés peut décider, a l’unanimité, de distribuer tout ou
une partie des dividendes en nature, sous forme des produits, selon les modalités qu’elle
décidera également a l’unanimité.

Contr6le les Comptes.

Le contréle des comptes de SRM s.p.r.l et la nomination de commissaire des comptes
s’opérera conformément aux Statuts de SRM s.p.r.l.

. Royalties

SRM s.p.r.l paiera ala GECAMINES 5 % des recettes brutes.

ARTICLE 13. : RESTRICTION AUX CESSIONS

=

13.1

. Réglementations des cessions.

La Cession des Parts sera régie par les Statuts de SRM s.p.r.| et par le présent article

eee

copie Cecuifie Contorme
ip 9 del

ON BST he

: a oe eB
e) i %
Wa LS
7 (miaig gel ent toutes) ses Parts au profit dg4oute personne (le « Créancier Gagiste »),

Sie og sie ou cet autre engagement préVoit expressément qu’il est subordonné au

présent Contrat et aux droits que les autres Associés tirent du présent Contrat, et si le
Créancier Gagiste convient avec les autres Associés de céder sans réserve tous ses droits
sur ces Parts 4 toute personne quelconque qui pourrait ultérieurement étre habilitée a
acquérir ces Parts, moyennant paiement par les autres Associés au Créancier Gagiste de
toutes les sommes dont ces Parts garantissent le paiement ; dés a présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

13.3. Cession a des Sociétés Affili¢es.

Un Associé peut céder toutes (mais seulement toutes) ses Parts A une Société Affili¢e
sans le consentement de l’autre Associé, si l’Associé et la Société Affiliée souscrivent a
l’égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b) avant que la Société Affiliée cesse d’étre une Société Affiliée, elle recédera les Parts
a l’Associé auquel elle était affili¢ée ou 4 une Société Affiliée de cet Associé, qui
prendra le méme engagement a |’égard de l’autre Associé ;

13.4.Offre d’un Tiers et droit de préemption.
Un tiers peut faire l'offre d’acheter des parts auprés d'un Associé.

L'acceptation de cette offre est conditionnée par l'accord de I'offrant 4 s'engager a
conclure un contrat identique a celui des autres Associés au Contrat initial.

L'offre du tiers devra 6tre irrévocable pour une période de 80 jours.
Dans les 10 jours de la réception de l'offre, l'Associé sollicité adressera une copie de
celle-ci aux autres Associés.

Ceux-ci disposent d'un droit de préemption sur toutes les Parts susceptibles d'étre
cédées.

La répartition de ces Parts se fera normalement d'une maniére proportionnelle aux
nombres de Parts détenues initialement par chacun des Associés, sauf arrangement libre
entre eux.

Ce droit de préemption est & exercer dans un délai de 30 jours a compter de la date de la
notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, les autres Associés n'ont pas accepté ou n'ont accepté que
partiellement l'offre du Cédant, cette offre sera présumée refusée dans son ensemble et
le Cédant pourra accepter l'offre du Tiers et conclure la cession avec |'Offrant. Dans ce

{
Hi

\
i 19
Your paste -tigt
Vien “

sociés dans EMIKO, prendront toutes
nécessaires pour que I'Offrant soit enregistré dan:

t& FAssocié dans EMIKO et pour que soit signé et
Ags0¢ 1é en remplacement du présent Contrat.

es livres de EMIKO en
élivré un nouveau Contrat

13.5. Conditions de la Vente.

Sauf si d’autres conditions de vente sont convenues entre Associés, les termes et
conditions de vente entre Associés en vertu du présent article 13 seront les suivants :

(a) Prix de vente.

Le prix de vente sera payable intégralement par chéque certifié a la date d’exécution
de l’opération en échange de la cession des Parts vendues, quittes et libres de toutes
charges. °

(b) Exécution.

La Vente sera exécutée 4 10 heures du matin, au siége social de SRM s.p.r.l, le
40°°* jour suivant |’acceptation par les autres Associés de l’offre contenue dans
POffre du Cédant.

(c) Démission

A la date de l’exécution, le Cédant provoquera, s’il a cédé l’ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le Cessionnaire sera
subrogé dans tous les droits et obligations du Cédant en ce compris, sans que cette
énumeération soit limitative, le droit de nommer, selon le cas, le Président, le
Directeur Général, le Directeur Général Adjoint.

ARTICLE 14. : REGLEMENT DES LITIGES OU DIFFERENDS.

En cas de litige entre parties né du présent Contrat ou en relation avec celui-ci ou ayant trait a
la violation de celui-ci, les Parties concernces s’engagent, avant d'engager toute procédure
juciciaire, et sauf urgence, a se rencontrer pour tenter de parvenir 4 un réglement a V’amiable.
A cet effet, les Présidents des Parties concernées (ou les délégués de ceux-ci) se rencontreront
dans les quinze jours de |’invitation a une telle rencontre adressée par lettre recommandée par
la Partie la plus diligente a l’autre partie concernée. Si cette réunion n’a pas eu lieu dans ce
délai ou si le litige ne fait pas l’objet d’un réglement écrit par toutes les Parties concernées
dans les quinze jours de la réunion, toute partie concernée peut le soumettre a la compétence
des tribunaux de Lubumbashi.

ARTICLE 15.

OTIFICATIONS.

Toutes notifications, requétes, demandes ou autres communications 4 faire en vertu du présent
Contrat seront faites par écrit et seront présunées avoir été valablement notifiées si elles ont
&té telécopiées ou postées par courrier certifié ou recommandé avec port payé par |’expéditeur
ou remise a personnes aux adresses indiquées ci-aprés ou toute autre adresse que la partie a
laquelle la notification est destinée aura conmuniquée a [autre partie par écrit. Toutes les
notifications seront faites : (i) par remise personnelle a la partie ; ou (ii) par télécopie avec une

UCIT avec accusé de réception ; ou (iii) par

nBistye ou certifig- aves wal réception.

“Toutes adkifiedtions seront valables-€t seront présumées avoir été faites : (i) en cas de remise a
personné,"a la date a laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise ; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de gréve postale, toute notification sera faite par
remise 4 personne ou par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :
Pour la GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A attention de Monsieur I’ Administrateur-Directeur Général
419, Bld KAMANYOLA

B. P. 450

LUBUMBASHI

FAX. : 00243 23 41041 (Lubumbashi)

FAX. : 32-2-676-8984 (Bruxelles)

Pour L'ENTREPRISE MINIERE DE KOLWEZI
Al'attention de Monsieur José DE MOURA
Administrateur-Gérant
B. P. 923
LUBUMBASHI

ARTICLE 16. : FORCE MAJEURE.

Tous les cas de Force Majeure seront appréciés conformément au droit commun.

En cas de Force Majeure (tel que ce terme est défini ci-aprés), la Partie gravement affectée par
la Force Majeure (la « partie Affectée ») en informera sans délai l’autre Partie par écrit en
décrivant cet événement de Force Majeure.

Des l’'avenement d’un cas de Force Majeure, |’exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de l’évenement de Force Majeure et pour une période
additionnelle suffisante pour permettre a la Partie affectée, agissant avec toute la diligence

requise, de se replacer dans la méme situation qu’avant l’avénement dudit événement de
Force Majeure.

Tous les délais et toutes les dates postérieures 4 la date de survenance du cas de Force
Majeure seront adaptés pour tenir compte de l’extension et du retard provoqués par cet
événement de Force Majeure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
.emporte pas |’ obligation de mettre fin 4 des gréves ou autres troubles sociaux d'une maniére
qui irait a Pencontre du jugement de la Partie Affectée.
civile, coup d’état ou tout événement extérieur a caractére politique affectant ou susceptible
d’affecter gravement la bonne fin du projet; incendie, tempéte, inondation, explosion ;
restriction gouvernementale, défaut d’obtenir toutes approbations requises aupres des
autorités publiques, en ce compris des organismes de protection de l’environnement.

Afin d’éviter toute possibilité de confusion, l’impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepteé si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empécherait la Partie a engager des fonds en vue de respecter ses engagements financiers.
Il s’agirait, dans ce cas d’un différend a régler selon la procédure prévue a article 15 ci-
dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé

par la Force Majeure. Si le cas de force majeure persiste au dela de 180 jours, chaque Partie
peut résilier le présent Contrat.

ARTICLE 17. : CONFIDENTIALITE.

Toutes données et informations fournies par une Partie a l'autre concernant soit le présent
Contrat, soit l'autre Partie ou le Bien, seront traitées comme confidentielles et ne seront pas
divulguées, sans l’accord préalable et écrit de |’autre Partie (qui ne pourra refuser son accord
sans motif raisonnable), 4 aucune personne quelconque, @ moins qu’une telle divulgation ne
soit nécessaire pour réaliser une vente a un tiers conformément aux clauses de préemption
convenues au présent Contrat, ne soit requise par la loi ou par toute autorité réglementaire
quelconque compétente. Lorsqu’une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l’information dont la divulgation est requise devra
étre fournie a la Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si
la divulgation est nécessaire pour rendre effective une cession a un tiers ou pour obtenir un
financement du projet, le tiers ou le financier sera tenu de signer un engagement de
confidentialité.

Aucune Partie ne sera responsable, a |’égard de l'autre Partie, de toute interprétation, opinion.
conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport ou
autre document fourni 4 la tierce partie qui recoit l'information, que ce soit par négligence ou
autrement.

La convention de confidentialité signée par les deux Parties sur ce projet fait partie intégrante
du présent Contrat.

ARTICLE 18. : TAXES ET IMPOTS.

Les taxes et les impdts sont 4 charge SRM s.p.r.l. Néanmoins, les Parties s’engagent a
effectuer auprés du gouvernement de la République Démocratique du Congo des démarches
en vue de l’obtention de certains avantages fiscaux et douaniers.
AA, Chaga tl it illimi He eC:
de SRM)js.p.r1. Elle est libre d’exécuter elle
Expert Int€rifes ou de faire exécuter par ur(Au

: Pantie qui se propose d’exécuter de tels contréles au cours de tel exercice devrait en
aviser*fautre Partie ainsi que la direction de la société 15 jours calendrier avant le
début de desdits contréles.

surveillance sur toutes les opérations
éme, notamment par ses Auditeurs ou
diteur ou Expert tiers.

19.3. L’avis de contréle indiquera l’objet, I’étendue et le calendrier des contréles prévus.
L'autre Partie saisie du projet de contrdle l’une Partie peut demander d’y participer.
Elle est tenue d’en aviser formellement la Partie initiatrice du contréle.

19.4. La direction de la société est tenue de faciliter les missions de contréle annoncées. Les
contrdleurs auront accés a tous les documents de gestion relatifs 4 leurs missions de
contréle. Ils pourront interroger le personnel de SKM s.p.r.l. sur les actes de gestion et
recueillir des réponses écrites.

19.5. A la fin d’une mission de contrdle, les contréleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contréleurs 4 leur mandant,

19.6. Les cotits des contréles exécutés unilatéralement par la Partie ou groupe des Parties
seront totalement pris en charge par elle-méme. Par contre les cofits de contréles
conjoints seront pris en charge par SRM s.p.r.l.

ARTICLE 20. : DISPOSITIONS DIVERSES.

20.1. Amendement

Le présent Contrat ne peut étre amendé ou modifié que par voie d’Avenant signé par
toutes les Parties.

20.2. Cession.

Sans préjudice de l’article 13, le présent Contrat ne peut étre cédée par une Partie sans
le consentement de I’autre Partie, lequel consentement ne pourra pas étre refusé sans
motif raisonnable.

WwW
Ss

Portée.

Le présent Contrat bénéficiera aux Parties et A leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de facon
explicite ou implicite, n’est destiné a conférer 4 un tiers quelconque, un quelconque
droit ou recours en vertu du présent Contrat.

20.4, Disposition Nulle.

L’illégalité ou la non validité @’une quelconque disposition du présent Contrat ou d’une
quelconque déclaration faite par une des Parties dans le présent Contrat n’affectera pas
la validité ou le caractére obligatoire des autres dispositions du ‘présent Contrat ou des
déclarations y contenues.

| |
a
cae
35 lecrespect strict d’une stipulatiop’quelconque du présent Contrat ne pourra pas

niterarété comme une renonciation’a cette stipulation. Toute renonciation par une

7

partigyftne stipulation du présent Contrat ne vaudra que si elle fait l’objet d’un écrit

20.6. Intégralité de I’ Accord.

Le présent Contrat contient Vintégralité de l'accord des Parties concernant son objet et
remplace tous accords antérieurs entre Parties y relatifs.

20.7. Environnement.

Les activités de SRM s.p.r.l. s’exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique miniére.

20.8. Engagements complémentaires.
Chaque Partie prend l’engagement, a tout moment, notamment aprés la Date d’Entrée
en Vigueur sur demande d'une Partie de faire, de signer, de reconnaitre et de remettre
tous actes, documents et engagements complémentaires qui s’avéreraient
raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions du
présent Contrat.
20.9. Langue.
Ce Contrat est rédigé en frangais.
20.10. Loi Applicable.
Le présent Contrat sera régie par les lois de la République Démocratique du Congo.
20.11. Annexe :
- Annexe A: Plan

20.12. Publicité.

Toute décision relative & une quelconque publicité sur la Société (média, communiqué de
presse, spot télévisé, site internet .. ) devra ¢tre prise de commun accord par les Associés

ARTICLE 21. : ENTREE EN VIGUEUR.

Sous réserve de l'approbation du Conseil d'Administration de la GECAMINES » de l'accord
de {‘Autorité de Tutelle de la GECAMINES, le présent contrat entrera en vigueur a la date de
sa signature par les deux Parties.

EN FO! DE QUOI, les parties au présent Contrat ont signé le présent le Contrat a
Lubumbashi, le3.A. JAUUVER..2022-4--, en deux exemplaires dont originaux chacune des
Parties reconnaissant avoir recu le sien.

LA GENERALE DES CARRIERES ET is Hines a

Jean-Louis NKULU KITSHUNKU GUMAZEMBA
Administrateur-Directeur Général Adjoint gimme, Directeur Général

Admistrateur-Gérant

ASSEMBLEE GENERALE DE SRM s.p.r.l.

Dot presents ¢

GECAMINES : MM. - KITANGU MAZEMBA ADG
- NKULU KITSHUNKU ADGA
- Paul FRANSSEN DPA
- SUKADI DIABOD SG
- KITOLO BWANGA SG/GC
- TSHISWAKA MWEPU JUR

EMIKO: MM. - José De MOURA
- Carlos De MOURA

Les statuts de la société étant arrétés, les associés ont en exécution de la disposition de l'article 44 qui
stipule :

"Une Assemblée Générale sera tenue immédiatement aprés la constitution de la société, sans
convocation ni ordre du jour préalable, elle désignera les 7 (sept) membres du Conseil de Gérance et
des Commissaires, procédera a leur nomination, fixera leurs émoluments s'il y a lieu et pourra décider
dans les limites des statuts sur toutes autres mati¢res" ont déclaré se réunir en Assemblée Générale.

L'Assemblée réunissant l'intégralité des parts a décidé a l'unanimité :

a) de fixer le nombre de membres du Consvil de Gérance a cing dans un premier temps et appelle a
ces fonctions.

1. Président : Monsieur José De MOURA

2. Vice-Président : Monsieur TWITE KABAMBA
3. Membre : Monsieur Carlos De MOURA
4. Membre : Monsieur MBAYA M'BAAZ
5. Membre : a désigner par EMIKO

b) de nommer - Monsieur Carlos De MOURA, Directeur Général.
c) de nommer - Monsieur MBAYA M'BAAZ, Directeur Général Adjoint.
d) de fixer ie nombre de commissaires aux comptes a deux et appelle a ces fonctions :
1. TENDE YEBI
2a désigner par EMIKO i)

e) de fixer le lieu du sige social 4 Kolwezi, avenue Industrielle n° 290.

I ee TE LA GECAMINES
oh

S
ee Tepe LW NKULU KITSHUNKU

Administraceur-Directeur Général Adjoint

Jos¢ De MO
Gérant
ARTICLE 21, : ENTREE EN VIGUEUR.

Sous réserve de l'approbation du Conseil d'Administration de la GECAMINES et de l'accord
de l'Autorité de Tutelle de la GECAMINES, le présent contrat entrera en vigueur a la date de
sa signature par les deux Parties.

EN FO] DE QUOI, les parties au’présent Contrat ont signé le présent le Contrat a

Lubumbashi, leJA. AUER. LOC he, en deux exemplaires dont originaux chacune des
Parties reconnaissant avoir regu le sien.

LA GENERALE DES CARRIERES ET DES

Jean-Louis NKULU KITSHUNKU
Administrateur-Directeur Général Adjoint

Pour EMIK

José DE MQ

Admistrateur-Gérant

25
ASSEMBLEE GENERALE DE SRM s.p.r.l.
Sont présents :

GECAMINES : MM. - KITANGU MAZEMBA ADG

- NKULU KITSHUNKU ADGA
- Payl FRANSSEN DPA

- SUKADI DIABOD . SG

- KITOLO ‘ +» BWANGA SG/GC
-TSHISWAKA  * MWEPU JUR

EMIKO : MM. - José De MOURA
- Carlos De MOURA

Les statuts de la société étant arrétés, les associés ont en exécution de la disposition de l'article 44 qui
stipule :

"Une Assemblée Générale sera tenue immédiatement aprés la constitution de la société, sans
convocation ni ordre du jour préalable, elle désignera les 7 (sept) membres du Conseil de Gérance et
des Commissaires, procédera a leur nomination, fixera leurs émoluments s'il y a lieu et pourra décider
dans les limites des statuts sur toutes autres matiéres" ont déclaré se réunir en Assemblée Générale.

L'Assemblée réunissant l'intégralité des parts a décidé a l'unanimité :

a) de fixer le nombre de membres du Conseil de Gérance a cing dans un premier temps et appelle 4
ces fonctions : .
1. Président : Monsieur José De MOURA
. Vice-Président : Monsieur TWITE-KABAMBA
Membre Monsieur Carlos De MOURA
4. Membre : Monsieur MBAYA M'BAAZ
5. Membre : 4 désigner par EMIKO

wn

b) denommer - Monsieur Carlos De MOURA, Directeur Général.
c) de nommer - Monsieur MBAYA M'BAAZ, Directeur Général Adjoint.
d) de fixer le nombre de commissaires aux comptes a deux et appelle a ces fonctions :

1.TENDE YEBI
~. 2a désigner par EMIKO

e) de fixer le lieu du siége social 4 Kolwezi, avenue Industrielle n° 290.

LA GECAMINES’

Jean-Louis NKULU KITSHUNKU
Administrateur-Directeur Général Adjoint

POURE

José De MOU
+ Gérant
